Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-3, 6-7, and 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kapur (US Patent 8,095,419) in view of Awadallah (US Pre-Grant Publication 2014/0067783), in view of Sanders et al. (US Pre-Grant Publication 2016/0103833). 

As to claim 1, Kapur teaches a computing device, comprising:  5 
a memory (see 4:38-58); and 
a processor device coupled to the memory (see 4:38-58) to: 
obtain a plurality of search sessions associated with a plurality of different users, where each search session of the plurality of search sessions comprises user input of one of the plurality of users that identifies a search query (see 5:23-43. A user profile maintains a user score and session scores, wherein a session is a group of queries that are related in some manner. See 5:58-66, which indicates that a user score is comprised of multiple session scores, wherein each given session score is calculated individually. See 7:25-35 and Figure 2 for indications that multiple users are tracked, wherein a score is calculated based on a “selection of one or more users”);  10 
classify each search session of the plurality of search sessions into one or more result categories, where each result category is indicative of an outcome of a search session (see 7:60-8:20. A search score is calculated from a plurality of search sessions. Each of the search sessions has an individually calculated score, wherein each given session score may be categorized as a “query type.” As noted in 8:5-15, a query type is indicative of an outcome of a search session),

a second search session is classified as a conversion result based on a selection of a search result from an initial search query (see 8:5-15. One of the query types is a “success” query type); and 
calculate a failure intensity value for the plurality of search sessions … based on a combination of weighted values of the plurality of search 15 sessions, where the weighted values are based on the one or more result categories of the plurality of search sessions (see 7:40-8:19 for the definition of attributes involved in scoring a search session, and 8:20-32 for how the attributes, including the result categories, are used to determine a score for the search session. 8:40-9:14 for calculating a user score. This is a “failure intensity value for the plurality of search sessions”), and
…
wherein the failure intensity value comprises a single value that quantifies a search quality of the plurality of search sessions … (see 8:40-9:14. The values from all of the search sessions are used to determine a single user search score). 
Kapur does not explicitly show:
wherein a weighted value for the conversion result is less than a weighted value for the refinement result,
calculate a failure intensity value for the plurality of search sessions associated with the plurality of different users … wherein the failure intensity value comprises a single value that quantifies a search quality of the plurality of search sessions associated with the plurality of different users. 
Awadallah teaches: 
wherein a weighted value for the conversion result is less than a weighted value for the refinement result (see [0006]-[0009]. A value above a threshold when judging failure intensity may be considered to be a “dissatisfaction,” thus a value below the threshold may considered a satisfaction. It is noted that, when determining dissatisfaction, conversion results receive less score than refinement results). 
The Examiner notes that the claims are directed towards calculating a “failure intensity,” wherein a higher score indicates a greater degree of failure of a search and a lower score shows a greater degree of success of a search (see Applicant’s specification, paragraphs [0018]-[0019] for a description of the failure intensity value, and paragraphs [0033]-[0043] for specific numbers. A score of 0.0 is a score of a search that was completed successfully, or with a conversion result (see Applicant’s specification, paragraph [0033]). Thus, the claims are directed towards calculating a “failure intensity,” on a scale measuring “failure” as receiving a higher score and “success” receiving a lower score. 
Kapur can be characterized as teaching a, to use similar language, “success intensity” score. It takes into account the same factors and outcomes as the claim language. The values of the weights are oriented in the opposite direction, wherein “success” receives a higher score and “failure” receives a lower score. As noted in 8:5-15 of Kapur a success (conversion) increases search score positively, while a retry (refinement) may be negative or neutral. So, in Kapur, measuring “success” means weighting a conversion higher than a refinement. 
However, it would be obvious to one of ordinary skill in the art that using Kapur to measure “failure” would be taking the same attributes and outcomes present in Kapur and orient the scores in the opposite direction – with a conversion being weighted lower than a refinement. Or, to put another way, the value of an attribute towards a measurement of “failure” in Kapur considers conversion as a less indicative of failure than refinement. 
Awadallah is cited to show an explicit example of an invention wherein, when measuring the outcome of a query on a scale of dissatisfaction (or failure), higher scores are a greater indication of dissatisfaction than lower scores.
It would have been obvious at the time the invention was filed to have modified Kapur by the teachings of Awadallah because bother references are directed towards measuring the outcome of a query, and Awadallah would provide to Kapur additional factors to consider and recognize in the elements of dissatisfied query responses, which will aid Kapur in performing a more thorough analysis. 
Sanders teaches: 
obtain a plurality of search sessions associated with a plurality of different users, where each search session of the plurality of search sessions comprises user input of one of the plurality of users that identifies a search query (see paragraph [0049]. The system of Sanders generates an aggregate satisfaction score comprising the “overall positive or negative engagement of users with the query result when provided in response to the query. In some implementations, the aggregate satisfaction score is generated from all user satisfaction scores determined by the system.” Thus, Sanders shows a plurality of search sessions associated with a plurality of different users, and a set of user satisfaction scores in response to a query of each user); 
classify each search session of the plurality of search sessions into one or more result categories, where each result category is indicative of an outcome of a search session … (see paragraph [0049]. Each of the search sessions of each user is scored. These scores are used to generate the aggregate satisfaction score); 
calculate a failure intensity value for the plurality of search sessions associated with the plurality of different users … wherein the failure intensity value comprises a single value that quantifies a search quality of the plurality of search sessions associated with the plurality of different users (see paragraph [0049]. A single aggregate satisfaction value is formed, wherein the aggregate satisfaction value is generated from all user satisfaction scores from different users). 
It would have been obvious at the time the invention was filed to have modified Kapur by the teachings of Sanders because bother references are directed towards measuring the outcome of a query, and Sanders would provide to Kapur additional metrics to consider and recognize in measuring a response to a query, including a response from a community of members. This will aid an administrator of Kapur in performing a more thorough analysis of how query responses are received.

As to claim 2, Kapur teaches the computing device of claim 1, wherein the processor device is further to produce a report comprising an indication of the failure intensity value for the 20 plurality of search sessions (see Awadallah paragraph [0027]. A report may be generated for a developer or ranker). 

As to claim 3, Kapur teaches the computing device of claim 2, wherein to produce the report, the processor device is to produce the report further comprising an indication of one or more of the weighted values of the plurality of search sessions on which the 25 failure intensity value for the plurality of search sessions is based (see Awadallah paragraph [0027]. An indication is produced in the report). 

As to claim 6, Kapur as modified teaches the computing device of claim 1, wherein: 
to classify each search session of the plurality of search sessions into the one or more result categories, where each result category is indicative of the 25 outcome of the search session, the processor device is further to classify at least one search session of the plurality of search sessions as an abandonment result where a user does not select any result returned from the search session (see Kapur 8:5-15); and 
to calculate the failure intensity value for the plurality of search sessions based on the combination of weighted values of the plurality of search sessions, 30 where the weighted values are based on the one or more result categories of the18 plurality of search sessions, the processor device is further to use a weighted value of an abandonment penalty value for the abandonment result (see Kapur 8:5-15). 

As to claim 7, Kapur as modified teaches the computing device of claim 6, wherein the processor device is further 5 to determine the abandonment penalty value based on at least one of the group consisting of a user input and a stored system value (see Kapur 7:60-8:40). 

10As to claim 9, Kapur teaches the computing device of claim 1, wherein: 
to classify each search session of the plurality of search sessions into the one or more result categories, where each result category is indicative of the outcome of the search session, the processor device is further to classify at least 15 one search session of the plurality of search sessions as one resulting in an initiation of a support case where the support case is initiated for the search session (see Awadallah paragraph [0033]. A query reformulation, which is an initiation of a “support case,” may be initiated. Also see paragraph [0031] - [0032], which discuss how search engine switching events are monitored and may indicate dissatisfaction with a query. A search engine switch is the opening of a “support case.” Also see Kapur 8:5-15, wherein support cases such as guided retries may be offered); and 
to calculate the failure intensity value for the plurality of search sessions based on the combination of weighted values of the plurality of search sessions, 20 where the weighted values are based on the one or more result categories of the plurality of search sessions, the processor device is further to use a weighted value of a case creation penalty value for a case initiation result (see Awadallah paragraph [0033]. Query reformulations are taken into account in determining whether a user is dissatisfied with the query. Also see paragraphs [0031] - [0032], which indicate “support case” switching being valued in determining dissatisfaction).

As to claim 10, Kapur as modified teaches the computing device of claim 9, wherein:  25 
to classify each search session of the plurality of search sessions into the one or more result categories, where each result category is indicative of the outcome of the search session, the processor device is further to classify at least one search session of the plurality of search sessions as a deflection result where a solution is found for the support case created for the search session (see Awadallah paragraph [0034]. A satisfied query is one in which an answer has presumably been found); 30 and19 
to calculate the failure intensity value for the plurality of search sessions based on the combination of weighted values of the plurality of search sessions, where the weighted values are based on the one or more result categories of the plurality of search sessions, the processor device is further to use a weighted 5 value of zero for the deflection result (see Awadallah paragraph [0034]. A satisfied query is one in which an answer has presumably been found, would have a weight for determining that a query has been satisfied, rather than dissatisfied. Also see Kapur 8:5-15, wherein support cases such as guided tries may be offered, which offers a neutral weight). 

As to claim 11, Kapur as modified teaches the computing device of claim 9, wherein: 
to classify each search session of the plurality of search sessions into the one or more result categories, where each result category is indicative of the 10 outcome of the search session, the processor device is further to classify at least one search session of the plurality of search sessions as either a resolved result where a solution found for the support case created for the search session is new or a previously resolved result where the solution found for the support case created for the search session is not new (see paragraph [0034]. A query is indicated to be satisfied if a new result is discovered, even as a result of switching search engines); and  15 
to calculate the failure intensity value for the plurality of search sessions based on the combination of weighted values of the plurality of search sessions, where the weighted values are based on the one or more result categories of the plurality of search sessions, the processor device is further to use a weighted value of zero for the resolved result and to use a weighted value of a previously 20 resolved penalty value in case of a previously resolved result (see paragraph [0034]. A search query that as a discovered result will be marked as satisfied. Also see Kapur 8:5-15, wherein support cases such as guided tries may be offered, which offers a neutral weight). 

As to claim 12, Kapur teaches a computer program product for calculating a failure intensity value for a plurality of search sessions associated with a plurality of different users, the computer program product stored on a non-transitory computer readable storage medium and including instructions configured to cause a processor device to:
obtain the plurality of search sessions associated with the plurality of different users, where each search session of the plurality of search sessions comprises user input of a user of the plurality of different users and identifies a search query (see Kapur 5:23-43, 5:58-66, 7:25-35, Figure 2, and the explanation of claim 1);
classify each search session of the plurality of search sessions into one or more result categories, where each result category is indicative of an outcome of a search session (see Kapur 7:60-8:20 and the explanation of claim 1), 
wherein a first search session is classified as a refinement result based on the first search session comprising a plurality of search queries (see Kapur 7:60-8:20 and the explanation of claim 1),
a second search session is classified as a conversion result based on a selection of a search result from an initial search query (see Kapur 7:60-8:20 and the explanation of claim 1), and
a third search session is classified as an abandonment result based on a lack of a selection by the user of any result returned from the search query (see Kapur 7:60-8:20 and the explanation of claim 1);
calculate the failure intensity value for the plurality of search sessions … based on a combination of weighted values of the plurality of search sessions, where the weighted values are based on the one or more result categories of the plurality of search sessions (see Kapur 8:20-32 and 8:40-9:14 and the explanation of claim 1), and
wherein a weighted value for the conversion result is [different] than a weighted value for the refinement result (see Kapur 8:5-15), and
wherein a weighted value for the abandonment result is [different] than the weighted value for the conversion result and [different] than the weighted value for the refinement result (see Kapur 8:5-15),
when the failure intensity value comprises a single value that quantifies a search quality of the plurality of search sessions (see Kapur 8:40-9:14 and the explanation of claim 1) …
Kapur does not explicitly teach: 
wherein a weighted value for the conversion result is less than a weighted value for the refinement result, and
wherein a weighted value for the abandonment result is greater than the weighted value for the conversion result and less than the weighted value for the refinement result,
calculate the failure intensity value for the plurality of search sessions associated with the plurality of different users …
when the failure intensity value comprises a single value that quantifies a search quality of the plurality of search sessions associated with the plurality of different users. 
Awadallah teaches: 
wherein a weighted value for the conversion result is less than a weighted value for the refinement result (see [0006]-[0009]. A value above a threshold may be considered to be a “dissatisfaction,” thus a value below the threshold may considered a satisfaction. It is noted that, when determining dissatisfaction, conversion results receive less score than abandonment results), 
wherein a weighted value for the abandonment result is greater than the weighted value for the conversion result and less than the weighted value for the refinement result (see [0006]-[0009] and [0033]. An abandonment result is a greater dissatisfaction than a conversion result, but may result in less than the value for a refinement result due to additional factors involving refining a query by switching search engines, including those described in paragraph [0033]). 
As explained in the rejection of claim 1, the Examiner notes that the claims are directed towards calculating a “failure intensity,” wherein a higher score indicates a greater degree of failure of a search and a lower score shows a greater degree of success of a search (see Applicant’s specification, paragraphs [0018]-[0019] for a description of the failure intensity value, and paragraphs [0033]-[0043] for specific numbers. A score of 0.0 is a score of a search that was completed successfully, or with a conversion result (see Applicant’s specification, paragraph [0033]). Thus, the claims are directed towards calculating a “failure intensity,” on a scale measuring “failure” as receiving a higher score and “success” receiving a lower score. 
Kapur can be characterized as teaching, to use the language of the current invention, a “success intensity” score. It takes into account the same factors and outcomes as the claim language. The values of the weights are oriented in the opposite direction, wherein “success” receives a higher score and “failure” receives a lower score. As noted in 8:5-15 of Kapur a success (conversion) increases search score positively, while a retry (refinement) may be negative or neutral. So, in Kapur, measuring “success” means weighting a conversion higher than a refinement, and may mean weighting a refinement as lower than an abandonment (see 8:5-15, wherein both abandonment and refinement are negative). 
However, it would be obvious to one of ordinary skill in the art that using Kapur to measure “failure” would be taking the same attributes and outcomes present in Kapur and orient the scores in the opposite direction – with a conversion being weighted lower than a refinement or an abandonment. Or, to put another way, the value of an attribute towards a measurement of “failure” in Kapur considers conversion as a less indicative of failure than refinement or abandonment, and a lengthy refining may be more an indication of failure than an abandonment. 
Awadallah is cited to show an explicit example of an invention wherein, when measuring the outcome of a query on a scale of dissatisfaction (or failure), higher scores are a greater indication of dissatisfaction than lower scores.
It would have been obvious at the time the invention was filed to have modified Kapur by the teachings of Awadallah because bother references are directed towards measuring the outcome of a query, and Awadallah would provide to Kapur additional factors to consider and recognize in the elements of dissatisfied query responses, which will aid Kapur in performing a more thorough analysis. 
Sanders teaches: 
obtain the plurality of search sessions associated with the plurality of different users, where each search session of the plurality of search sessions comprises user input of a user of the plurality of different users and identifies a search query (see paragraph [0049]. The system of Sanders generates an aggregate satisfaction score comprising the “overall positive or negative engagement of users with the query result when provided in response to the query. In some implementations, the aggregate satisfaction score is generated from all user satisfaction scores determined by the system.” Thus, Sanders shows a plurality of search sessions associated with a plurality of different users, and a set of user satisfaction scores in response to a query of each user); 
classify each search session of the plurality of search sessions into one or more result categories, where each result category is indicative of an outcome of a search session (see paragraph [0049] and the rejection of claim 1) …
calculate the failure intensity value for the plurality of search sessions associated with the plurality of different users … when the failure intensity value comprises a single value that quantifies a search quality of the plurality of search sessions associated with the plurality of different users (see paragraph [0049]. A single aggregate satisfaction value is formed, wherein the aggregate satisfaction value is generated from all user satisfaction scores from different users). 
It would have been obvious at the time the invention was filed to have modified Kapur by the teachings of Sanders because bother references are directed towards measuring the outcome of a query, and Sanders would provide to Kapur additional metrics to consider and recognize in measuring a response to a query, including a response from a community of members. This will aid an administrator of Kapur in performing a more thorough analysis of how query responses are received.

As to claim 13, see the rejection of claim 2.
As to claim 14, see the rejection of claim 3.15 22 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kapur (US Patent 8,095,419) in view of Awadallah (US Pre-Grant Publication 2014/0067783), in view of Sanders et al. (US Pre-Grant Publication 2016/0103833), and further in view of Dumon (US Pre-Grant Publication 2010/0262495). 

As to claim 8, Awadallah teaches the computing device of claim 6.
Awadallah does not teach wherein the abandonment penalty value is one half. 
Dumon teaches (see paragraph [0066] for having a score modifier of one half for an observed listing score for the relevance of a result). 
Awadallah does teach to factor not completing a search into a determination of whether a query is satisfactory (see paragraph [0031]-[0033]), where not completing a search indicates that a result is unsatisfactory. Awadallah provides no explicit score. Dumon shows that a score modifier of one half is obvious to one of ordinary skill in the art when combining element scores when taking into account observed listing scores, such as not completing a search in Awadallah. This information will allow an administrator to properly weigh observed reactions to search results in Awadallah.  

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kapur (US Patent 8,095,419) in view of Sanders et al. (US Pre-Grant Publication 2016/0103833). 

As to claim 17, Kapur teaches a method comprising:
obtaining, by a computing device comprising a processor device, a plurality of search sessions associated with a plurality of different users generated via a search process (see 5:23-43, 5:58-66, and 7:25-35 the rejection of claim 1),
where each search session of the plurality of search sessions comprises user input that identifies a search query entered by a user of the plurality of different users (see 5:23-43 and 5:58-66 and the rejection of claim 1),
wherein the search process is configured to allow a user to perform one or more search actions from a plurality of search actions that include selecting a search query result without entering an additional search query, entering additional search query, and initiating a support case (see 8:5-15 and the rejection of claim 1);
for each respective search session:
assigning to the respective search session a numeric value based on at least one search action taken by a user during the search session (see 8:5-15 and the rejection of claim 1),
wherein a first search session is assigned a first numeric value based on the search action comprising initiating a support case (see 8:5-15 and the rejection of claim 1), 
a second search session is assigned a second numeric value based on the search action comprising a selection of a search query result without entering an additional search query (see 8:5-15 and the rejection of claim 1), and
a third search session is assigned a third numeric value based on the search action comprising a selection of a search query result without entering an additional search query during the third search session (see 8:5-15 and the rejection of claim 1); and
calculating a failure intensity value for the plurality of search sessions … based on the numeric values assigned to each of the plurality of search sessions (see paragraph 8:20-32 and 8:40-9:14 the reasoning of claim 1),
wherein the failure intensity value comprises a single value that quantifies a search quality of the plurality of search sessions (see paragraph 8:20-32 and 8:40-9:14 the reasoning of claim 1). 
Kapur does not explicitly show: 
calculating a failure intensity value for the plurality of search sessions … based on the numeric values assigned to each of the plurality of search sessions …
wherein the failure intensity value comprises a single value that quantifies a search quality of the plurality of search sessions associated with the plurality of different users. 
Sanders teaches: 
Obtaining, by a computing device comprising a processor device, a plurality of search sessions associated with a plurality of different users via a search process, where each search session of the plurality of search sessions comprises user input that identifies a search query entered by a user of the plurality of different users (see paragraph [0049]) … ; 
calculating a failure intensity value for the plurality of search sessions … based on the numeric values assigned to each of the plurality of search sessions (see paragraph [0049]) …
wherein the failure intensity value comprises a single value that quantifies a search quality of the plurality of search sessions associated with the plurality of different users (see paragraph [0049]). 
It would have been obvious at the time the invention was filed to have modified Kapur by the teachings of Sanders because bother references are directed towards measuring the outcome of a query, and Sanders would provide to Kapur additional metrics to consider and recognize in measuring a response to a query, including a response from a community of members. This will aid an administrator of Kapur in performing a more thorough analysis of how query responses are received.

As to claim 18, Kapur teaches the computing device of claim 1, wherein the processor device is further to produce a report comprising an indication of the failure intensity value for the 20 plurality of search sessions (see Kapur 9:15-26. A report may be generated for user). 

Response to Arguments
Applicant’s arguments directed to the amended subject matter with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's arguments filed 1 March 2021 have been fully considered but they are not persuasive. 

Applicant argues that “Applicant has carefully reviewed paragraphs 0006-0009 of Awadallah and can find no disclosure whatsoever regarding the use of a "weighted value" of one type of search result, such as a conversion result relative to another type of search result, such as a refinement result. Awadallah discloses that "the at least one computing task can comprise learning feature weights to be employed by a segment-specific ranker. For example, feature weights of the segment-specific ranker can be learned to improve performance of the search engine with respect to queries belonging to the dissatisfaction segment." (Awadallah, para. 0009). It is well known that weighted values are used in a variety of different types of calculations, and, as disclosed in Awadallah at paragraph 0036, can be used during the training process of a "segment-specific ranker." However, Applicant's claim 1 does not simply recite the use of weighted values, but rather the relativity of weighted values between two different types of results. Applicant can find nothing in Awadallah disclosing these features.”
In response to this argument, Examiner notes that Awadallah shows in paragraph [0009] that “if the correlation value is above a threshold, (e.g., 1), then the subset of query attribute values can be identified as a dissatisfaction statement. Additionally, multiple thresholds can be defined to determined a particular “level” of user dissatisfaction.”
Thus, Awadallah shows that a “weighted value” above a threshold (e.g., 1) is dissatisfaction. Therefore, by implication, a “weighted value” below a threshold indicates satisfaction. To repeat, Awadallah indicates the existence of a threshold such that weighted values above the threshold represent dissatisfaction and weighted values below the threshold indicate satisfaction. Thus, the claimed subject matter would be obvious in view of Kapur as modified by Awadallah. 
The Examiner notes that the claims are directed towards calculating a “failure intensity,” wherein a higher score indicates a greater degree of failure of a search and a lower score shows a greater degree of success of a search (see Applicant’s specification, paragraphs [0018]-[0019] for a description of the failure intensity value, and paragraphs [0033]-[0043] for specific numbers. A score of 0.0 is a score of a search that was completed successfully, or with a conversion result (see Applicant’s specification, paragraph [0033]). Thus, the claims are directed towards calculating a “failure intensity,” on a scale measuring “failure” as receiving a higher score and “success” receiving a lower score. 
Kapur can be characterized as teaching a, to use similar language, “success intensity” score. It takes into account the same factors and outcomes as the claim language. The values of the weights are oriented in the opposite direction, wherein “success” receives a higher score and “failure” receives a lower score. As noted in 8:5-15 of Kapur a success (conversion) increases search score positively, while a retry (refinement) may be negative or neutral. So, in Kapur, measuring “success” means weighting a conversion higher than a refinement. 
However, it would be obvious to one of ordinary skill in the art that using Kapur to measure “failure” would be taking the same attributes and outcomes present in Kapur and orient the scores in the opposite direction – with a conversion being weighted lower than a refinement. Or, to put another way, the value of an attribute towards a measurement of “failure” in Kapur considers conversion as a less indicative of failure than refinement. 
Awadallah is cited to show an explicit example of an invention wherein, when measuring the outcome of a query on a scale of dissatisfaction (or failure), higher scores are a greater indication of dissatisfaction than lower scores.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES D ADAMS whose telephone number is (571)272-3938.  The examiner can normally be reached on M-F, 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on 571-270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLES D ADAMS/Primary Examiner, Art Unit 2152